In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                  No. 17-0670V
                                                             Filed: January 11, 2018
                                                                 UNPUBLISHED

                                                                         
    CHRISTINE PEARSON,                                                   
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Table Injury; Influenza (Flu) Vaccine;
                                                                             Shoulder Injury Related to Vaccine
    SECRETARY OF HEALTH                                                      Administration (SIRVA)
    AND HUMAN SERVICES,

                                         Respondent.

                                                                         
Cliff John Shoemaker, Shoemaker, Gentry & Knickelbein, Vienna, VA, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
        On May 22, 2017, Christine Pearson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”)
vaccine she received on October 13, 2016. Petition at 1-2. The case was assigned to
the Special Processing Unit of the Office of Special Masters.
       On January 11, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that petitioner’s claim meets the Table criteria for
SIRVA Id. at 4. Petitioner had no history of pain, inflammation or dysfunction of the

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
affected shoulder prior to intramuscular vaccine administration that would explain the
alleged signs, symptoms, examination findings, and/or diagnostic studies occurring after
vaccine administration; her pain and reduced range of motion were limited to the
shoulder in which the intramuscular vaccine was administered; and there is no other
condition or abnormality present that would explain petitioner’s symptoms. Id. at 4-5.
Respondent further agrees that “the records show that the case was timely filed, that
the vaccine was received in the United States, and that petitioner satisfies the statutory
requirement by suffering the residual effects of complications of her injury for more than
six months after vaccine administration.” Id. at 5. Thus, respondent concedes that
entitlement to compensation is appropriate under the terms of the Vaccine Act. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master